Citation Nr: 0531590
Decision Date: 11/21/05	Archive Date: 03/02/06

DOCKET NO. 91-13 772                        DATE NOV 21 2005


On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an increased evaluation for hilar sarcoidosis, currently evaluated as 10 percent disabling.

INTRODUCTION

The veteran served on active duty from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals on appeal from an October 1990 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in San Juan, Commonwealth of Puerto Rico, which, in pertinent part, denied a compensable rating for hilar sarcoidosis. The veteran perfected an appeal of the increased rating issue. In a November 1994 rating decision, the RO granted a 10 percent rating, effective from May 10, 1990, the date the RO received the increased rating claim. The Board remanded the claim to the RO for development on multiple occasions.



In a March 2003 decision, the Board denied an increased rating for hilar sarcoidosis. The veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In an order dated in August 2004, the Court set aside the Board's decision with the direction that the Secretary promptly comply with the previous remands of the Board consistent with the requirements for expedited proceedings and for other proceedings consistent with the Court's order. Specifically, the Court found that the Board erred in failing to ensure compliance with its September 1998 remand instructions, which directed a VA compensation and pension physical examination (C&P examination) that expressed examination results in terms consistent with both the previous and new rating criteria. In April 2005, the Board remanded the matter in accordance with the Court's August 2004 order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

The Board's April 2005 remand requested that a VA examination be conducted with appropriate pulmonary function testing (PFT). It was directed that PFT findings be reported in detail. The report of the June 2005 examination includes the notation that PFTs, a chest x-ray, and a chest CT scan were ordered and were essentially normal. . The actual test findings were not reported, however. The Board pointed out in its April 2005 remand that under the rating criteria in effect from. October 7, 1996, sarcoidosis is rated under Diagnostic Code (DC) 6846. That DC indicates that sarcoidosis active disease or residuals may be rated as chronic bronchitis, DC 6600. The criteria in DC 6600 consider PFT results, i.e., Forced Expiratory Volume in one second (FEV-l), Forced Vital Capacity (FVC), and Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method (DLCO (SB)). Without a detailed report of the PFT studies, the Board is unable to apply the test results to the applicable rating criteria. Under these circumstances,

-2



remand for complete examination results is necessary. The Board errs as a matter of law when it fails to ensure compliance with prior remand orders, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the AMC for the following:

1. The complete results of the May 26, 2005, and July 12, 2002, VA PFTs; the May 26, 2005, VA chest x-ray report, and the June 6, 2005, fee basis chest CT scan report should be obtained and associated with the record.

If the May 26, 2005, VA PFT results, the May 26,2005, VA chest x-ray report, or the June 6, 2005, fee basis chest CT scan report is/are not available, the appropriate test should be rescheduled and the veteran recalled for reexamination. When the complete results thereof are obtained, they should be associated with the claims folder.

2. The issue on appeal should be readjudicated, with consideration of the old and new rating criteria for respiratory conditions. If the benefit sought on appeal remains denied, the veteran should be issued an appropriate supplemental statement of the case and be provided an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The veteran need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 3 



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

-4




